 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN BRYANT,                                     No. 2:21-CV-0060-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    BRIAN KIBLER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. In his complaint, Plaintiff raises numerous claims related to the ongoing COVID-

19   19 pandemic. See generally ECF No. 1. Pending before the Court is Plaintiff’s motion, ECF No

20   4, for acceptance of Plaintiff’s “Letter of Undertaking” as surety in support of his release from

21   custody pending resolution of this action.

22                  As explained in the Court’s findings and recommendations issued on April 15,

23   2021, the Court may not order an inmate’s release as any form of remedy in the context of an

24   action under § 1983. See, e.g., Henson v. Corizon Health, No. CV 19-04396-PHX-MTL (DMF),

25   2020 WL 2319937, at *1–2 (D. Ariz. May 11, 2020); see also Law v. Pierce, No. 19-924 (MN),

26   2020 WL 6799162, at *7 (D. Del. Nov. 19, 2020); Menefee v. Tigard Police Dep’t, No. 3:20-cv-

27   01497-AC, 2020 WL 6547640, at *3 (D. Or. Nov. 6, 2020); Boaz v. Woodall, No. 3:20-cv-1194-

28   J-39JRK, 2020 WL 6484973, at *2 (M.D. Fla. Nov. 4, 2020); Riggs v. Louisiana, NO. 3:20-0495
                                                        1
 1   2020 WL 1939168, at *1–2 (W.D. La. Apr. 22, 2020); Pines v. Dir. of Atascadero State Hosp.,

 2   No. 18-cv-03849-SI, 2018 WL 11047234, at *1 (N.D. Cal. July 10, 2018). Because the Court

 3   may not order Plaintiff’s release, the issue of surety is moot.

 4                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion, ECF No. 4, is

 5   denied.

 6

 7   Dated: May 26, 2021
                                                            ____________________________________
 8                                                          DENNIS M. COTA
 9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
